MEMORANDUM ***
The district court did not abuse its discretion by denying Ezeckiel Zilka’s motion to vacate the order of civil contempt against him. The district court’s modified contempt order of January 2002 clearly conditions his release from contempt upon production of assorted financial information and upon payment of the $26,000 sanction the court had previously imposed. Although the parties appear to agree that Zilka has complied with the disclosure requirements, he has not yet paid the sanction. The coercive purpose of the contempt order thus continues to exist as a means to encourage payment of the sanction. See Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1417 (9th Cir.1990).
The continued contempt would be improper only if Zilka could bear his burden of proving “categorically and in detail” that he lacks the ability to comply. FTC v. Affordable Media, LLC, 179 F.3d 1228, 1241 (9th Cir.1999). In the motion before the district court, Zilka did not argue this as a basis for vacating the contempt, and the cursory statements in Zilka’s brief on appeal do not come close to carrying this burden.
Finally, there is no support for Zilka’s argument that plaintiffs should have credited proceeds from the sale of his property against the sanctions before applying them to the general judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.